Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 10/19/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No claim amendment.
The previous rejections have been withdrawn.
The previous restriction has been maintained.


	Claim Rejections - 35 USC § 103

Claim(s) 1-2, 7-11, and 15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 20160141534, listed on IDS).
As to claims 1-2, 7-11, and 15, Navarro (claims, abs., examples, 1, 11-31) discloses a PV device comprising a film (layer) comprising an exemplary plasticizer (0.1-40%) of dioctyl phthalate (MW=390, out of about 20 candidates) dispersed in a conjugated copolymer of poly(3-hexylthiophene).  The plasticizer would be 0.01-0.66 part per 1 part of poly(3-hexylthiophene), overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.    In light of this, one of ordinary skill would obviously recognize to select the aforementioned dioctyl phthalate, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  One of ordinary skill would obviously recognize adding the plasticizer would improve the mechanical strength and plasticity of the film.
Particularly to claim 2, poly(3-hexylthiophene) is a homolog of the claimed conjugated polymer.  Although the reference fails to incorporate additional methylene linkage, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed PEG-dithiol with additional methylene in the end group.  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    Case laws holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
It is duly notified Navarro meets the non-elected species IB of claim 3. 
Navarro is silent on the claimed property of stretchability.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components, in this case, the disclosed polymer structure and plasticizer and its loading.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. stretchability, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.
	
	
	
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 7-11, and 13-15 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Oh et al. (1 7 N O V E M B E R 2 0 1 6, VO L 5 3 9, N AT U R E, 4 1 11) in view of Navarro et al. (US 20160141534, listed on IDS).
As to claims 1-3, 7-11, and 13-15, Oh (figures, tables, pg411-421) discloses a FET (comprising the claimed insulation layer and electrodes) comprising a stretchable film comprising a conjugated copolymer of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Oh further teaches the copolymer is soluble in chloroform.  
Oh is silent on the claimed plasticizer and loading. 
Solving the same problem of improving mechanical strength (robustness) and flexibility of films, Navarro (claims, abs., examples, 1, 11-31) discloses a PV device comprising a film (layer) comprising an exemplary plasticizer (0.1-40%) of dioctyl phthalate (MW=390, out of about 20 candidates) dispersed in a conjugated copolymer of poly(3-hexylthiophene).  The plasticizer would be 0.01-0.66 part per 1 part of poly(3-hexylthiophene), overlapping with the claimed range.  
Therefore, as to claims 1-3, 7-11, and 13-15, it would have been obvious to one of ordinary skill in the art to have modified the stretchable film composition disclosed by Oh and added the dioctyl phthalate with the loading taught by Navarro, because the resultant film would yield improved mechanical strength and plasticity, as obviously recognized by one of ordinary skill in the art and evidenced by the definition of plasticizer (see Wikipedia: plasticizer).	
	
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766